DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on January 17, 2020.  As directed by the amendment: no claims have been amended, claims 1-59 have been canceled, and new claims 60-99 have been added.  Thus, claims 60-99 are presently pending in the application.
Claim Objections
Claims 66 and 81 are objected to because of the following informalities:  
In claim 66, it is suggested that line 2 be amended to read --..comprising a CPAP pressure force…-- to correct a grammatical error.
In claim 81, it is suggested that line 2 be amended to read --..mechanical…-- to correct a typographical error.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 60-99 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 60 recites the limitation "the first portion of the elastic strap" in line 18 and “the second portion of the elastic strap” in line 20.  However, only “a first portion” and “a second portion” of the core member have been claimed thus far.  Therefore, there is insufficient antecedent basis for this limitation in the claim.
Claim 73 recites the limitation "a core member" in line 4.  However, since “a core member” has already been claimed in parent claim 60 (line 12), it is unclear whether the limitation is referring to the core member already claimed or a new additional core member. 
Claim 84 recites the limitation "a core member" in line 3.  However, since “a core member” has already been claimed in parent claim 60 (line 12), it is unclear whether the limitation is referring to the core member already claimed or a new additional core member. 
Claim 88 recites the limitation "a core member" in line 2.  However, since  “a core member” has already been claimed in parent claim 60 (line 12), it is unclear whether the limitation is referring to the core member already claimed or a new additional core member. 
Claim 90 recites the limitation "a core member" in line 3.  However, since “a core member” has already been claimed in parent claim 60 (line 12), it is unclear whether the limitation is referring to the core member already claimed or a new additional core member. 
Claim 91 recites the limitation "a core member" in line 2.  However, since “a core member” has already been claimed in parent claim 60 (line 12), it is unclear whether the limitation is referring to the core member already claimed or a new additional core member. 
Claim 92 recites the limitation "a core member" in line 2.  However, since “a core member” has already been claimed in parent claim 60 (line 12), it is unclear whether the limitation is referring to the core member already claimed or a new additional core member. 
Claim 93 recites the limitation "a core member" in line 2.  However, since “ a core member” has already been claimed in parent claim 60 (line 12), it is unclear whether the limitation is referring to the core member already claimed or a new additional core member. 
Claim 94 recites the limitation "a core member" in line 3.  However, since “ a core member” has already been claimed in parent claim 60 (line 12), it is unclear whether the limitation is referring to the core member already claimed or a new additional core member. 
Claim 95 recites the limitation "a core member" in line 3.  However, since “ a core member” has already been claimed in parent claim 60 (line 12), it is unclear whether the limitation is referring to the core member already claimed or a new additional core member. 
Claim 96 recites the limitation "a crushable core member" in line 2 and “"a core member" in line 3.  However, since “a core member” has already been claimed in parent claim 60 (line 12), it is unclear whether the limitations are referring to the core member already claimed or if new additional core members are being introduced. 
Claim 97 recites the limitation "a core member" in line 3.  However, since “ a core member” has already been claimed in parent claim 60 (line 12), it is unclear whether the limitation is referring to the core member already claimed or a new additional core member. 
Claim 98 recites the limitation "a core member" in line 2.  However, since “ a core member” has already been claimed in parent claim 60 (line 12), it is unclear whether the limitation is referring to the core member already claimed or a new additional core member. 
Claim 99 recites the limitation "a core member" in line 3.  However, since “ a core member” has already been claimed in parent claim 60 (line 12), it is unclear whether the limitation is referring to the core member already claimed or a new additional core member. 
Claims 61-72, 74-83, 85-87, and 89 are rejected based solely on their dependency to rejected claims.
Allowable Subject Matter
Claims 60-99 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Smith et al. (WO 2011/077254) represents the closest prior art to the claimed invention.
As to claim 60, Smith discloses a patient interface 700 (Figs. 28 and 29), comprising: a mask 200 and headgear 734 for securing the mask 200 to a user's face, the headgear 734 comprising: an elastic portion (relatively elastic connecting straps 742) configured to provide a retraction force; a non-elastic portion (non-stretch/inelastic connecting strap 740 and/or spine member 748) configured to be inelastic in comparison to the elastic portion 742 (paragraph [0397]); and a restriction mechanism (adjustment mechanism/friction clasps 744) connected to the non-elastic portion 740 and to the elastic portion 742, the restriction mechanism 744 configured to require a first resistance force to permit elongation of the headgear 34 and a second resistance force in response to retraction of the headgear (paragraph [0398]); wherein the restriction mechanism 744 includes a directional lock arrangement (friction clasps 744 prevents strap 740 from being lengthened in locking mode, paragraph [0398]), the non-elastic portion 740 includes a core member (the portion of strap 740 passing through passage 746 of strap 742), and the elastic portion 742 includes an elastic strap 742, the core member being connected to the elastic strap 742 and comprising a first portion (portion of strap 740 attached to headgear 734), a second portion (the free end portion of strap 740), and a portion passing through the directional lock arrangement (at 744, see Fig. 28), the elastic portion 742 providing a force tending to move the core member 746 through the directional lock arrangement 744 (paragraph [0402]).  
Smith, however, does not disclose, nor does the prior art of record disclose, teach or suggest, wherein one of the headgear and the mask includes a conduit that resides in, is carried by, or is formed in the one of the headgear and the mask, the first portion of the elastic strap being attached to one of a part of the headgear other than the core member and the mask, and the second portion of the elastic strap being a free end retained entirely within the conduit.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Heidmann et al. (US 7,967,014) and Lang et al (US 2007/0130663) each disclose a patient interface system having a locking mechanism for headgear. Boden (US 4,288,891), Maslow (US 4,458,373), Bakker (US 4,453,292) and Martin (US 2,661,514) each disclose a mechanical lock for a strap/cord.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785